DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9-11 disclose angles relative to “a reference line.”  Since the reference line is not clearly defined, it could, for example, be a line that extends at a 45° to the ground surface.  In this case, the combination of Harris and Schmeichel would read on the claim.  Clarification is needed regarding the reference line to read over the current combination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (8,555,995) in view of Schmeichel (2011/0277357).

Regarding claims 1, 13 and 20, Harris discloses a mounting bracket for mounting a front three point hitch (112) on a tractor (1300) with a chassis, comprising:
A linking part (101) for articulated mounting of the front three point hitch
A connecting part (1301) for coupling the linking part to a support structure of the tractor
A first contact region defined on the linking part and a second contact region defined on the connecting par, the first contact region interacting with the second contact region for coupling the linking part to the connecting part
Wherein the first contact region and the second contact region are separably clamped to one another in a coupling position (via bolts (not shown) and apertures 103/1302)

While Harris discloses the invention as described above, it fails to disclose that the linking part is selectively disposable in one of a plurality of coupling positions relative to the connecting part.  Like Harris, Schmeichel also discloses a mounting bracket for mounting a hitch on a tractor.  Unlike Harris, Schmeichel discloses that the connecting part (28) and the linking part (22) can be connected with various different apertures such that the hitch is height adjustable (pgph 0134).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize multiple mounting apertures between the linking part and the mounting part of the bracket of Harris as taught by Schmeichel as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to allow for height adjustability of the hitch.



Regarding claims 3 and 15, the combination discloses that the linking part extends along a vertical direction and the connecting part extends along a longitudinal direction that runs perpendicular to the vertical direction.

Regarding claims 4 and 16, the combination discloses that the plurality of coupling positions of the linking part is different along the vertical direction.

Regarding claims 5 and 17, Harris further fails to disclose a spacer separably disposed between the first contact region and the second contact region.  Schmeichel discloses the use of a resilient spacer element (27) between the connecting part (28) and the linking part (22) to allow flexibility of the attachment when heavy load forces are encountered.  It would have been obvious to one of ordinary skill in the art at the time the invention was mad e to utilize a resilient spacer element between the connecting part and the linking part of Harris as taught by Schmeichel as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 6 and 18, the combination discloses that the first contact region comprises a first contact surface for interactively mating with a second contact surface of the second contact region.

Regarding claim 7, the combination discloses that the direction of the clamping force extends across the first contact surface and the second contact surface.

Regarding claims 8 and 19, the combination discloses that the first contact surface and the second contact surface are disposed parallel to one another.

Regarding claims 9-11, the combination discloses that the first contact surface or the second contact surface is disposed at a coupling angle greater than 0° and less than 90° with respect to a reference line.  Depending on what the reference line is, the angle could be approximately 45° with respect to the reference line.

Regarding claim 12, the combination discloses that the linking part comprises a plurality of contact regions along a vertical direction (i.e. upper portion of plate 103, lower portion of plate 103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671